DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the second office action in response to Applicants Arguments submitted on December 03, 2021 for Application Serial Number: 17/018,431, filed on September 11, 2020. Claims 1-7 and 9-20 are pending in this application and have been rejected below.
 
Response to Amendment
Applicant's amendments are acknowledged. 

The Double Patenting rejection of claims 1-7 and 9-20 are hereby withdrawn pursuant to Applicant filing a Terminal Disclaimer on December 03, 2021.  

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 19 and 20. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-7 and 9-20.



Response to Arguments
Applicant’s arguments, see pg. 8, filed December 13, 2021, with respect to the rejection(s) of claims 1, 19 and 20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], and further in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry]. 

Referring to Claim 1, Utter teaches: 
A wearable device (Utter, [0037]), “as wearable personal data or data capture devices”  comprising:

a body fluid sensor coupled to the device body, the body fluid sensor configured for sensing one or more body fluids used to generate body fluid analysis information (Utter, [0037]), “bands 104-112 may be implemented as wearable personal data or data capture devices (e.g., data-capable devices) that are worn by a user around a wrist, ankle, arm, ear, or other appendage, or attached to the body or affixed to clothing… sensing elements, or sensors, both active and passive, may be implemented as part of bands 104-112 in order to capture various types of data from different sources. Temperature, environmental, temporal, motion, electronic, electrical, chemical, or other types of sensors… may be used in order to gather varying amounts of data… devices that are configured to gather large amounts of personally relevant data that can be used to improve user health, fitness levels, medical conditions, athletic performance, sleeping physiology, and physiological conditions, or used as a sensory-based user interface ("UI") to signal social-related notifications specifying the state of the user through vibration, heat, lights or other sensory based notifications…”; (Utter, [0061]), “band 539 may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present, which can be analyzed by band 539 or communicated to server 114 to perform further analysis”; 
a processor configured for (Utter, [0084]):
determining information in common between a plurality of contacts of a social networking system  (Utter, [0102]), “Social manager 1538 is configured to receive data representing parameters relating to social interactions and proximities to others relative to a user 
analyzing the body fluid analysis information (Utter, [0061]), “…band 539 may also be configured for medical purposes and related-types of data such as heart rate monitoring data 560, respiratory monitoring data 562, body temperature data 564, blood sugar data 566, chemical protein/analysis data 568… data may be captured by band 539 directly from wear by a user. For example, band 539 may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present, which can be analyzed by band 539…”; (Utter, [0102]), “Social manager 1538 is configured to receive data representing parameters relating to social interactions and proximities to others relative to a user (or other persons of interest)… General health/wellness manager 1536 can use this information to generate recommendations on whether to associate with active persons rather than inactive persons and to predict types of activities a user is engaged in base on, at least in part, the information derived from communications and interactions with others. Also, social manager 1538 is configured to generate recommendations 
providing an event recommendation by computing recommendation scores based on the information in common, the body fluid analysis information (Utter, [0096]), “general health/wellness manager 1436 is not limited to controlling or facilitating sleep, activity and nutrition as aspects of health and wellness, but can monitor, track and generate recommendations for health and wellness based on other acquired parameters, including those related to the environment, such as location, and social interactions, including proximity to others (e.g., other users wearing similar wearable computing devices) and communications via phone, text or emails that can be analyzed to determine whether a user is scheduling time with other persons for a specific activity (e.g., playing ice hockey, dining at a relative's house for the holidays, or 
Utter teaches a wearable band may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present (see par. 0061), but utter does not explicitly teach:
wherein the body fluid sensor comprises a moisture sensor including a sweat collection implementation including:
one or more flexible circuits including an electrode coated with an ion-selective membrane and a reference electrode, and a plurality of zones, wherein each zone of the plurality of zones is configured to receive a specific ion;
analyzing video game information by performing statistical analysis of a correspondence of video game information and real life information to generate video game analysis information; and 
providing an event recommendation by computing recommendation scores based on the video game analysis information; 
detecting a second device using near-field communication, and when the second device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the wearable device and a user of the second device.
However Dineen teaches:
wherein the body fluid sensor comprises a moisture sensor including a sweat collection implementation (Dineen, [0029]), “microfluidic ion-selective electrode sensor system” including:
one or more flexible circuits including an electrode coated with an ion-selective membrane and a reference electrode, and a plurality of zones, wherein each zone of the plurality of zones is configured to receive a specific ion (Dineen, [0033]), “the ion-selective layer includes a doped polymeric material. Suitable polymeric materials include, but are not limited to… polyesters…” Examiner interprets polyester material to be a flexible circuit in the pertinent industry; (Dineen, [0028]), “To assign a meaningful value to the electric potential, it is compared to a reference value acquired from a reference electrode. Therefore, while an ion-selective electrode measures the potential in the compartment that contains, ideally, only the ion of interest, a reference electrode measures the potential outside. The reference electrode includes a coating that is electrically conducting, while not favoring the conduction of any particular ion”; (Dineen, [0033]). 

Utter teaches miscellaneous activities can correspond to different point values of which scores can be derived to determine an aggregate value (see par. 0070) and generating recommendations based on a context score (see par. 0107), but the combination of Utter in view of Dineen does not explicitly teach:
 analyzing video game information by performing statistical analysis of a correspondence of video game information and real life information to generate video game analysis information; and 
providing an event recommendation by computing recommendation scores based on the video game analysis information; and 
detecting a second device using near-field communication, and when the second device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the wearable device and a user of the second device. 
However Noshadi teaches: 
analyzing video game information by performing statistical analysis of a correspondence of video game information and real life information to generate video game analysis information (Noshadi, [0041]), “…During the life of the game, physical 1112 and virtual data 1106 from 
providing an event recommendation by computing recommendation scores based on the video game analysis information (Noshadi, [0032]), “Based on the extent of completion a score 712 will be computed. If the activity suggestion/coaching and enforcement module 700 determines that the user 400 will not meet the constraints set for the current activity, the module will recommend different actions or adjust the activity requirements 706 to meet the threshold requirements of that activity”; (Noshadi, [0018]), “…gains a score at the end of a session, yields a result as a level of progress and such result along with collected data from the user 400 is also used to provide feedback to the user 400 through the physical toy 200. The feedback may include instructions for the user 400 to adjust daily activity, for example by coaching the player to interact in specified ways with the physical toy 200”; (Noshadi, [0033]), “the score 712 of virtual avatar 302 collected in the gaming session is used identify the new set of activity suggestions 714 for the physical user 400 to perform, which will get communicated directly or indirectly through the physical toy 200…”; (Noshadi, [0023]-[0024]).

Utter teaches a social manager configured to receive data representing parameters relating to social interactions and proximities to others relative to a user (see par. 0102), but Utter does not explicitly teaches: 
detecting a second device using near-field communication, and when the second device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the wearable device and a user of the second device. 
However Terry teaches: 
detecting a second device using near-field communication, and when the second device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the wearable device and a user of the second device (Terry, [col. 6, ln. 19-62]), “… strangers are matched according to a shared network location. By sharing a network location, we mean that the two strangers frequent the same locations at the same time…. We rely on the premise that two strangers who frequently share the same location at the same time are likely to share a similar living context, or are engaged in common social activities… Each device also broadcasts its unique ID 101 using a short range Examiner considers the location list to teach the distance threshold; (Terry, [col. 8, ln. 4-15]), “This determination can be based on the frequency of the encounters, their durations, times, and any other factors known to the system. Note again, the location itself does not need to be a factor in the thresholding decision…If the threshold is reached, a message is generated suggesting an introduction between the two individuals who do not know each other… ”; (Terry, [col. 12, ln. 13-31]); (Terry, [col. 4, ln. 32-40]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the social interactions in Utter to include the threshold limitations as taught by Terry. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of allowing for the introduction of individuals or other entities on the basis of a shared network location (see Terry col. 2, ln. 61-62).

Referring to Claim 12, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches:
wherein the processor is further configured for cross-checking the body fluid analysis information with a schedule to determine health information (Utter, Fig. 18D; [0123]), “FIG. 
wherein the health information is utilized for computing the event recommendation (Utter, [0100]), “generic manager(s) 1531a facilitate score calculations relating to any specific aspect of health and wellness and can provide recommendations for improving such scores”; (Utter, [0107]), “Responsive to a context score, general health and wellness manager 1536 can generate recommendations. For example, general health and wellness manager 1536 can 

Referring to Claim 13, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter further teaches:
further comprising a communication device configured for communicating with a second device to receive allergy information regarding a food service location by detecting that the wearable device is within a specified proximity of the food service location (Utter, [0094]), “nutrition-related parameters can be acquired or derived by any of the sensors or sensor functions described in, for example, FIGS. 3 to 5E. For example, other parameters (e.g., location-related parameters identifying the user is at a restaurant, or social-related parameters describing proximity to others during meal times) can be used to determine whether a user is engaged in a nutrition intake-related activity as well the aspects thereof”; (Utter, [0109]), “data representing one or more location-related reference parameters are received. For example, the one or more location-related reference parameters can include data representing what structures exist at the location and what activities typically occur there. At 1654, acquired parameters associated with the location of a user are obtained”; (Utter, [0113]), “the term "acquired parameter" refers to one or more parameters that are obtained for purposes of analyzing nutritional intake (e.g., nutrition parameters describing nutrition of food or drink that is consumed or to be consumed). Data representing an acquired parameter can include an amount (e.g., units) of a nutrient and a type of the nutrient. In some embodiments, an acquired parameter is associated with data originating from a wearable computing device. In some embodiments, nutrition parameters 1714 can be retrieved from repository 1703 or over a network from a remote database. For example, a 

Referring to Claim 18, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter further teaches: 
wherein the wearable device acquires additional information by:
capturing one or more images or videos and utilizing image or video analysis including matching the one or more images or videos to one or more templates to generate image information (Utter, [0068]-[0069]), “graphical representation 740 may be implemented differently, using different facial expressions, or any image or graphic according to any intuitive or predetermined set of graphics indicating various levels and/or aspects of wellness. As described in more detail below, graphical representation 740 may be a richer display comprising more than a single graphic or image (e.g., FIGS. 10 and 11)…”; (Utter, Fig. 17B, [0113]), “nutrition parameters 1714 can be determined via image capture with image recognition logic and/or user input. An example of the use of image recognition logic is shown in FIG. 17B”, and 
capturing audio and implementing audio analysis to generate audio information, wherein the image information and the audio information are utilized when providing the event recommendation (Utter, [0055]), “audio module”; (Utter, [0060]), “data-capable band in sleep management activities… Audio data may also be captured to determine whether a user is snoring and, if so, the frequencies and amplitude therein may suggest physical conditions that a user may be interested in knowing (e.g., snoring, breathing interruptions, talking in one's sleep, and the like)”; (Utter, [0094]), “The nutrition-related parameters can be formed from sensor data… 

Referring to Claim 19, 
Claim 19 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Gammill et al., U.S. Publication No. 2012/0180107 [hereinafter Gammill].

Referring to Claim 2, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter further teaches:
the additional information is utilized in computing the recommendation scores (Utter, [0090]), “an aggregation engine 1410 including one or more of the following: a sleep manager 1430, an activity manager 1432, a nutrition manager 1434, a general health/wellness manager 1436, and a conversion module 1420… aggregation engine 1410 is configured to process data, such as data representing parameters based on sensor measurements… Aggregation engine 1410 also can be configured to determine an aggregate value (or score)… Conversion module 1420 is configured to convert data or scores representing parameters into values or scores indicating relative states of sleep, activity, nutrition, or general fitness or health (e.g., based on combined states of sleep, activity, nutrition)”; (Utter, [0097]), “Score generator 1422 is configured to generate a sub-score, score or target score based on sleep-related parameters, activity-related parameters, and nutrition-related parameters, or a combination thereof”; (Utter, [0107]), “… The context score is provided to general health and wellness manager 1536 to optionally influence an overall score (e.g., including sleep, nutrition and activity scores) relative to a target score. Responsive to a context score, general health and wellness manager 1536 can generate recommendations…If user 1602 is at a shopping mall, mobile devices 1604 and/or wearable device 1606 can project a path 1622 that passes a food court and recommend altering course onto 
Utter teaches a daily deal that may be associated with the user activities (see par. 0078) however the combination of Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach:
wherein the processor is further configured for analyzing additional information comprising determining if a group coupon offered to a group of users has been purchased by at least one contact of the plurality of contacts and increasing a recommendation score of an event associated with the purchased group coupon.
However Gammill teaches: 
wherein the processor is further configured for analyzing additional information comprising determining if a group coupon offered to a group of users has been purchased by at least one contact of the plurality of contacts and increasing a recommendation score of an event associated with the purchased group coupon (Gammill, [0036]), “determining the presence of the group in response to determining the presence of individual group members. Next, at 208, the method 200 includes providing content recommendations to the group based on the group-associated characteristics and/or preferences and at 210, includes tuning content recommendations over time as a result of increased intelligence achieved through monitoring of consumption activity of the group. At 212, method 200 may include tuning content 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi to include the analyzing limitation as taught by Gammill. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of determining preferences and/or characteristics of the group as well as to synchronize content or an activity or an experience shared by the group (see Gammill par. 0021).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Ickman et al., U.S. Publication No. 2012/0136689 [hereinafter Ickman].  

Referring to Claim 3, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter further teaches:
wherein the processor is further configured for analyzing additional information comprising determining a type of event based on keywords detected in a communication between the plurality of contacts and determining a relationship of the plurality of contacts (Utter, [0123]), “…Social manager 1538 is configured to determine that user associated with colleagues 1865 during a first time period, with other persons 1866 during a second time period, 
Utter teaches a home page that may include a social feed, which may be implemented as a scrolling list of messages or information that may include auto-generated recommendations by a wellness application in response to data associated with the user's wellness and activities (e.g., gathered by a data-capable band) (see par. 0078), but the combination of Utter in view Dineen in view of Noshadi does not explicitly teach:
further wherein the event recommendation includes a list of event recommendations wherein a user selects a subset less than all of the list of event recommendations, and only the subset less than all of the list of event recommendations is sent to the plurality of contacts of the social networking system, and the additional information is utilized for providing the event recommendation.
However Ickman teaches: 
further wherein the event recommendation includes a list of event recommendations wherein a user selects a subset less than all of the list of event recommendations, and only the subset less than all of the list of event recommendations is sent to the plurality of contacts of the social networking system, and the additional information is utilized for providing the event recommendation (Ickman, [0033]), “a user 14 may specify a completely empty event plan 34, simply indicating that a particular set of guests 32 (including the user 14 and a designated set of contacts 16) may decide to participate in an activity together. Alternatively, the user 14 may specify one or more event plan suggestions 36 while creating the event plan 34, e.g., some initial suggestions for the event plan 34 that may be taken under consideration by the guests 32”; (Ickman, [0039]), “the entire search query 114 may be submitted, and when a guest 32 requests to view the event plan 34, the social network 12 may execute the search query 114 on the search engine 112 and may include the search results 118 generated thereby in the event plan suggestions 36 presented with the event plan 34. Alternatively, the guest 32 may be permitted to select one or more search results 118 as event plan suggestions 36, and social network 12 may include the selected search results 118 in the set of event plan suggestions 36 presented with the event plan 34”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi to include the recommendation limitations as taught by Ickman. The motivation for doing this .

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Hagen et al., U.S. Publication No. 2015/0057515 [hereinafter Hagen]. 

Referring to Claim 4, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches a wearable band may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present (see par. 0061), but the combination of Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach:
further comprising a hydrogel configured for absorbing sweat.
However Hagen teaches: 
further comprising a hydrogel configured for absorbing sweat (Hagen, [0020]), “The sweat collector member 12 can be formed from any material which will readily transport sweat… It can be treated with a hydrophilic substance which will promote fluid flow”; (Hagen, [0022]), “Disk 20 can further be coated with a super absorbent hydro gel (not shown) to further 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the hydrogel limitations as taught by Hagen. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of promoting a greater sweat flow (see Hagen par. 0042).

Referring to Claim 9, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches a wearable band may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present (see par. 0061) and Dineen teaches reference electrodes providing a controlled potential for aqueous and biological fluids over a wide range of ionic strengths and compositions (see par. 0037), but the combination of  Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach:
wherein the sweat collection implementation comprises a biorecognition electrode coated with a biorecognition element for matching a biomarker.
However Hagen teaches: 
wherein the sweat collection implementation comprises a biorecognition electrode coated with a biorecognition element for matching a biomarker (Hagen, [0037]), “the sensor section 98 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the hydrogel limitations as taught by Hagen. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of effectively providing an indication of the concentration of biomarkers in the blood system (see Hagen par. 0005).








Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], in view of Lee et al., U.S. Publication No. 2013/0054698 [hereinafter Lee], and further in view of Eustice et al., U.S. Publication No. 2014/0032453 [hereinafter Eustice]. 

Referring to Claim 5, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter further teaches:
the additional information is utilized for providing the event recommendation (Utter, [0107]), “… The context score is provided to general health and wellness manager 1536 to optionally influence an overall score (e.g., including sleep, nutrition and activity scores) relative to a target score. Responsive to a context score, general health and wellness manager 1536 can generate recommendations…If user 1602 is at a shopping mall, mobile devices 1604 and/or wearable device 1606 can project a path 1622 that passes a food court and recommend altering course onto another path 1624 to avoid the food court or to connect socially with another user sharing, for example, similar health and wellness profiles (i.e., goals). Therefore, general health and wellness manager 1536 can generate recommendations based on acquired parameters received by any sleep manager, activity manager, nutrition manager, environmental manager, social manager, or any number of generic managers to determine an overall score relative to an overall target score…”.
Utter teaches a check-in/calendar element (see par. 0078) but the combination of Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach:
wherein the processor is further configured for analyzing additional information comprising analyzing a to-do list of at least one contact of the plurality of contacts of the social networking system to determine if items on the to-do list are located near an event to recommend, and increasing a recommendation score of the event based on the to-do list,
wherein the items on the to-do list that have an importance ranking below an importance threshold are ignored when computing the recommendation score, further wherein a user ranks the items on the to-do list such that an item at a top of the to-do list has a highest priority when computing the recommendation score, further wherein computing the recommendation score includes calculating a base recommendation score and a bonus score, wherein the bonus score is based on the to-do list and is added to the base recommendation score to generate a total recommendation score. 
However Lee teaches:
wherein the processor is further configured for analyzing additional information comprising analyzing a list of at least one contact of the plurality of contacts of the social networking system to determine if items on the list are located near an event to recommend, and increasing a recommendation score of the event based on the list (Lee, [0012]); (Lee, [0019]), “…but different categories of content can be given different weightings or excluded from the influence score calculation”; (Lee, [0031]), “The multiple recommendation can be ranked, wherein recommendation ranking can be calculated from the number of pieces of content referencing the recommendation, the influence score of primary connection(s) that the recommendation is derived from, the proximity of the recommendation to a request vector (e.g. a location, topic, etc.), the similarity of the recommendation to the user preferences, or calculated in any suitable manner indicative of recommendation relevance to the user. The number of 
wherein the items on the list that have an importance ranking below an importance threshold are ignored when computing the recommendation score, further wherein a user ranks the items on the list such that an item at a top of the list has a highest priority when computing the recommendation score, further wherein computing the recommendation score includes calculating a base recommendation score and a bonus score, wherein the bonus score is based on the list and is added to the base recommendation score to generate a total recommendation score (Lee, [0012]); (Lee, [0019]), “…but different categories of content can be given different weightings or excluded from the influence score calculation”; (Lee, [0031]), “The multiple recommendation can be ranked, wherein recommendation ranking can be calculated from the number of pieces of content referencing the recommendation, the influence score of primary connection(s) that the recommendation is derived from, the proximity of the recommendation to a request vector (e.g. a location, topic, etc.), the similarity of the recommendation to the user preferences, or calculated in any suitable manner indicative of recommendation relevance to the user. The number of recommendations that are extracted can be set (e.g. a default number or by a user setting), be determined by a threshold, or determined in any suitable manner”; (Lee, [0020]), ““The influence score can alternatively be, or incorporate, a temporal influence score, wherein a 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the recommendation limitations as taught by Lee. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of providing personalized location-based recommendations (see Lee par. 0003).
Utter teaches a check-in/calendar element (see par. 0078) and Lee teaches multiple recommendation can be ranked, wherein recommendation ranking can be calculated from the number of pieces of content referencing the recommendation, the influence score of primary connection(s) that the recommendation is derived from, the proximity of the recommendation to a request vector (e.g. a location, topic, etc.) (see par. 0031), but the combination of Utter in view of Dineen in view of Noshadi in view of Terry in view of Lee does not explicitly teach:
	analyzing a to-do list.
However Eustice teaches:
	analyzing a to-do list (Eustice, [0145]-[0146]), “… Reasons describe the system's justifications for selecting a particular information item, and can be determined… by context (e.g., it relates to something nearby, your routine suggests you will be near something it relates to later, it is related to your current activity…. By liking or rejecting these reasons for presenting an 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry in view of Lee to include the to-do-list limitations as taught by Eustice. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Davis et al., U.S. Publication No. 2007/0031283 [hereinafter Davis]. 

Referring to Claim 6, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches a band may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present (see par. 0061), and Dineen teaches connecting the ion-sensor cartridges to an electronic measuring and/or testing unit (see par. 0060), but the combination of Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach: 
further comprising an optical device configured to provide oblique illumination with a light source, wherein the optical device utilizes one or more content capturing elements to capture content of internal structures for analysis.
However Davis teaches: 
further comprising an optical device configured to provide oblique illumination with a light source, wherein the optical device utilizes one or more content capturing elements to capture content of internal structures for analysis (Davis, [0169]), “Instrument 100 can also be adapted to detect the presence of a sample using oblique illumination… light emitter 1006 can 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the optical device limitations as taught by Davis. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of effectively using a portable instrument for testing analytes and other biochemical assays of interest (see Davis par. 0005).







Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], in view of Davis et al., U.S. Publication No. 2007/0031283 [hereinafter Davis], and further of Sharrock, U.S. Publication No. 2009/0061534 [hereinafter Sharrock]. 

Referring to Claim 7, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 6. Utter teaches a band may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present (see par. 0061), and Davis teaches a portable instrument for detecting the presence of an analyte of interest in a sample is provided by performing one or more diagnostic tests (see par. 0118), but the combination of Utter in view of Dineen in view of Noshadi in view of Terry in view of Davis does not explicitly teach: 
wherein the optical device is configured to detect hormones including human chorionic gonadotropin (hCG) including detecting a delta between a first amount of hCG and a second amount of hCG, and when the delta between the first amount of hCG and the second amount of hCG is above a threshold, a pregnancy alert is triggered.
However Sharrock teach:
wherein the optical device is configured to detect hormones including human chorionic gonadotropin (hCG) including detecting a delta between a first amount of hCG and a second amount of hCG, and when the delta between the first amount of hCG and the second amount of hCG is above a threshold, a pregnancy alert is triggered (Sharrock, [0080]-[0081]), “The assay device may comprise one or more further measurement threshold values to indicate the level of 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry in view of Davis to include the detect limitations as taught by Sharrock. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of determining an analyte over an extended concentration range (see Sharrock par. 0002).





Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Arnold et al., U.S. Publication No. 2008/0141681 [hereinafter Arnold]. 

Referring to Claim 10, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches sensors implemented to provide temperature data (see par. 0047; 0058), but the combination of Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach:
further comprising at least one of a heating component and a cooling component, the heating component configured for providing heat to a user, and the cooling component configured for providing cold to the user, wherein the wearable device communicates with at least one of the heating component and the cooling component to trigger at least one of the heating component and the cooling component based on the body fluid analysis information.
However Arnold teaches: 
further comprising at least one of a heating component and a cooling component, the heating component configured for providing heat to a user, and the cooling component configured for providing cold to the user, wherein the wearable device communicates with at least one of the heating component and the cooling component to trigger at least one of the heating component and the cooling component based on the body fluid analysis information (Arnold, [0032]), “a personal heat-control device may be a stand-alone device or integrated within an accessory or other conventional portable device, such as a key FOB, pendant, mobile phone, pager, personal digital assistant, camera, spectacles, hearing aids, jewelry. The portable 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the providing and communicating limitations as taught by Arnold. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of enhancing comfort (see Arnold par. 0089).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Yuen et al., U.S. Publication No. 2014/0039842 [hereinafter Yuen]. 

Referring to Claim 11, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter further teaches: 
further comprising an accelerometer configured for determining motion of a user (Utter, [0037]), “accelerometer-gathered data from user-initiated motion of bands 104-112”; (Utter, [0049]), “accelerometer 302 may be used to capture data associated with motion detection along 1, 2, or 3-axes of measurement…”; (Utter, [0054]; [0058]). 

wherein the motion of the user is used to determine exercise information by comparing the motion of the user with a database of motions to determine which exercise is performed, further wherein the accelerometer is used to determine caloric information related to the exercise, and the caloric information is utilized for computing the event recommendation.
However Yuen teaches: 
wherein the motion of the user is used to determine exercise information by comparing the motion of the user with a database of motions to determine which exercise is performed, further wherein the accelerometer is used to determine caloric information related to the exercise, and the caloric information is utilized for computing the event recommendation (Yuen, [0077]), “by analyzing the motions or patterns of motions tracked, and analyzing the location(s) where the motions or patterns of motions occurred, logic using a rules database can with more certainty identify an activity of the user”; exercise (Yuen, [0159]), “Types of activity data include calories burned by a user…”;  (Yuen, [0105]), “a computing resource recommends data to a user based on activity data received from a monitoring device… the computing resource generates the recommendation data to indicate to the user to perform an activity or to extend performing the activity at the location or at another location that is within a distance of the location”; (Yuen, [0355]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the determining limitations as taught by Yuen. The motivation for .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of McCarthy et al., U.S. Patent No. 6,904,408 [hereinafter McCarthy]. 

Referring to Claim 15, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches using different facial expressions, or any image or graphic according to any intuitive or predetermined set of graphics indicating various levels and/or aspects of wellness (see par. 0068), but the combination of Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach: 
further comprising a camera device configured for recognizing a reaction to the event recommendation utilizing image or video analysis after providing the event recommendation, and processing the reaction including storing the event recommendation, the reaction and a recommendation score based on the reaction.
However McCarthy teaches: 
further comprising a camera device configured for recognizing a reaction to the event recommendation utilizing image or video analysis after providing the event recommendation, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the camera and providing limitations as taught by McCarthy. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of materials that will satisfy the viewer (see McCarthy, col. 1, ln. 15).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Anderson, U.S. Publication No. 2014/0289241 [hereinafter Anderson]. 

Referring to Claim 16, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches webpages associated with a wellness marketplace implemented as a portal, website or application where users, may find, purchase, or download applications, products, information, etc., for various uses, as well as share 
wherein the processor is further configured for analyzing a user's viewing habits by determining what information from a web page is actually read by a user by recognizing only text displayed on a screen of the wearable device and ignoring text of the web page that is not displayed on the screen of the wearable device.
However Anderson teaches: 
wherein the processor is further configured for analyzing a user's viewing habits by determining what information from a web page is actually read by a user by recognizing only text displayed on a screen of the wearable device and ignoring text of the web page that is not displayed on the screen of the wearable device (Anderson, [0038]), “a webpage received from a content server 132 may include code that causes a web browser to report certain data to an exposure tracking server 120 (e.g., what portions of a webpage were actually displayed, and for how long, etc.)”; (Anderson, [0043]), “Media metrics are described herein, and include standardized and/or normalized values representing a degree to which users have consumed and/or engaged with media content”; (Anderson, [0056]-[0063]), “a presentation module… for enabling presentation of media content at the client device… an exposure tracking application 105 for tracking exposure data at the client device 110-1, including detecting user input events (e.g., from one or more of the input device(s) 208), determining exposure times (e.g., a length of time that content is displayed), and, optionally, generating media metrics from the exposure data; in some implementations the exposure tracking application 105 includes: a media analysis module 226 for analyzing media content items that are presented by the client device 110-1, including dividing the media content items into segments for independent exposure tracking; a 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include the habits limitations as taught by Anderson. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results tracking the level of user engagement with media content (see Anderson, par. 0002).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Wieder, U.S. Publication No. 2014/0195026 [hereinafter Wieder]. 

Referring to Claim 17, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches social media/networking-related activities include activities related to Internet-based Social Networking Services. A band  may be configured to capture data for use with various types of social media and networking-related services, websites, and activities (see par. 0062), but Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach: 
wherein the processor is further configured for analyzing a musical rating of the at least one contact, wherein the musical rating is determined based on selections of likes and dislikes of by the at least one contact of the plurality of contacts of the social networking system, wherein the musical rating of the at least one contact increases based on a number of genres of music in the at least one contact's song selections, and wherein computing the recommendation scores factors in the musical rating of the at least one contact. 
However Wieder teaches: 
wherein the processor is further configured for analyzing a musical rating of the at least one contact, wherein the musical rating is determined based on selections of likes and dislikes of by the at least one contact of the plurality of contacts of the social networking system, wherein the musical rating of the at least one contact increases based on a number of genres of music in the at least one contact's song selections, and wherein computing the recommendation scores factors in the musical rating of the at least one contact (Wider, [0261]), “… FIG. 22 element 2203, the rating of user for a composition may then be adjusted/updated; by processing all of the user actions that are associated with the specific composition; in the order of their occurrence… The prior value for the rating/preference may be adjusted higher or lower based upon a positive or negative adjustment value, which depends on each "action by the user". FIGS. 24a to 24d show numerous examples of "adjustment to the rating of a user for a composition" versus different "actions by a user"…”; (Wieder, [0287]), “… using positive and/or negative measures of the user's rating or preference. For example, many of the examples in this specification are illustrated using a positive rating or preference, where the greater the user's likeability or want of a composition, the greater the magnitude of the user's rating or preference. Alternatively, those skilled-in-the-art, will realize that equivalent results may also be obtained by defining negative 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Utter in view of Dineen in view of Noshadi in view of Terry to include music rating limitations as taught by Wieder. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results providing a personalized entertainment experience (see Wieder, par. 0023).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Utter, U.S Publication No. 2014/0129242 [hereinafter Utter], in view of Dineen et al., U.S., Publication No. 2003/0209451 [hereinafter Dineen], in view of Noshadi et al., U.S. Publication No. 2014/0227676 [hereinafter Noshadi], in view of Terry et al., U.S. Patent No. 6,681,108 [hereinafter Terry], and further in view of Cherian, U.S. Publication No. 2011/0033830 [hereinafter Cherian]. 

Referring to Claim 14, the combination of Utter in view of Dineen in view of Noshadi in view of Terry teaches the wearable device of claim 1. Utter teaches Bands and other related devices may exchange physiological data with each other directly (see par. 0040), but Utter in view of Dineen in view of Noshadi in view of Terry does not explicitly teach: 
	further comprising an implantable microchip configured for detecting body fluid information by detecting chemical changes within the user and communicating the body fluid information to the wearable device, wherein computing the recommendation scores is based on the body fluid information.
However Cherian teaches: 
	further comprising an implantable microchip configured for detecting body fluid information by detecting chemical changes within the user and communicating the body fluid information to the wearable device, wherein computing the recommendation scores is based on the body fluid information (Cherian, [0312]), "he embedded chip would track the total number of step, as well as to elapsed time. Some advanced pedometer would be able to track also the temperature, humidity, altitude, and any other physical phenomena that could affect the health and wellbeing of a person or athlete. If and when the combination of all the sensed phenomena adds up to a critical point, then the embedded chip and the program would give proper notices and warnings to the person carrying the Smart or PEP pedometer. This can be similar to all the various notices and warnings mentioned above with the other embodiments. In certain more advanced embodiments, the system would be able to send, via wireless, e.g. the cell phone system or the like, appropriate messages to a remote receiver, to duplicate the information given to the person carrying the gadget"; (Cherian, [0341]), " An embedded chip 3507 could be built in such a back pack water bag. The back pack would be able to send a vibration signal to the "back" of the person, if and when there is a need to make an announcement or give an alert or warning, and/or to send an audible sound alarm. Or the system can connect to the wrist watch 3503 and provide the signals and announcement on the watch. Or there could be a separate "read-out" for all these messages".


Referring to Claim 20, Utter teaches: 
A system comprising:
a second wearable device including:
a device body (Utter, [0037]);
a body fluid sensor coupled to the device body, the body fluid sensor configured for sensing one or more body fluids used to generate body fluid analysis information (Utter, [0061]), “band 539 may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present, which can be analyzed by band 539 or communicated to server 114 to perform further analysis”; (Utter, [0037]; [0058]);
a processor configured for (Utter, [0084]):
 determining information in common between a plurality of contacts of a social networking system (Utter, [0102]), “Social manager 1538 is configured to receive data representing parameters relating to social interactions and proximities to others relative to a user (or other persons of interest). … social-related parameters include data representing family and 
analyzing the body fluid analysis information (Utter, [0061]), “…band 539 may also be configured for medical purposes and related-types of data such as heart rate monitoring data 560, respiratory monitoring data 562, body temperature data 564, blood sugar data 566, chemical protein/analysis data 568… data may be captured by band 539 directly from wear by a user. For example, band 539 may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present, which can be analyzed by band 539…”; (Utter, [0102]), “Social manager 1538 is configured to receive data representing parameters relating to social interactions and proximities to others relative to a user (or other persons of interest)… General health/wellness manager 1536 can use this information to generate recommendations on whether to associate with active persons rather than inactive persons and to predict types of activities a user is engaged in base on, at least in part, the information derived from communications and interactions with others. Also, social manager 1538 is configured to generate recommendations to induce users to socialize with others with similar goals or to reinforce favorable habits (e.g., 
 providing an event recommendation by computing recommendation scores based on the information in common and the body fluid analysis information (Utter, [0096]), “general health/wellness manager 1436 is not limited to controlling or facilitating sleep, activity and nutrition as aspects of health and wellness, but can monitor, track and generate recommendations for health and wellness based on other acquired parameters, including those related to the environment, such as location, and social interactions, including proximity to others (e.g., other users wearing similar wearable computing devices) and communications via phone, text or emails that can be analyzed to determine whether a user is scheduling time with other persons for a specific activity (e.g., playing ice hockey, dining at a relative's house for the holidays, or joining colleagues for happy hour)”; (Utter, [0100]), “generic manager(s) 1531a facilitate score 
Utter teaches a wearable band may be able to sample and analyze sweat through a salinity or moisture detector to identify whether any particular chemicals, proteins, hormones, or other organic or inorganic compounds are present (see par. 0061), but Utter does not explicitly teach:
a first wearable device;
wherein the body fluid sensor comprises one or more flexible circuits including an electrode coated with an ion-selective membrane and a reference electrode, and a plurality of zones, wherein each zone of the plurality of zones is configured to receive a specific ion;
detecting a third device using near-field communication, and when the third device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the second wearable device and a user of the third device; and
an implantable microchip configured for detecting body fluid information by detecting chemical changes within the user and communicating the body fluid information to the second wearable device, wherein computing the recommendation scores is based on the body fluid information.
However Dineen teaches:
wherein the body fluid sensor comprises one or more flexible circuits including an electrode coated with an ion-selective membrane and a reference electrode, and a plurality of zones, wherein each zone of the plurality of zones is configured to receive a specific ion (Dineen, [0029]), “microfluidic ion-selective electrode sensor system”; (Dineen, [0033]), “the ion-selective layer includes a doped polymeric material. Suitable polymeric materials include, but are not limited to… polyesters…” Examiner interprets polyester material to be a flexible circuit in the pertinent industry; (Dineen, [0028]), “To assign a meaningful value to the electric potential, it is compared to a reference value acquired from a reference electrode. Therefore, while an ion-selective electrode measures the potential in the compartment that contains, ideally, only the ion of interest, a reference electrode measures the potential outside. The reference electrode includes a coating that is electrically conducting, while not favoring the conduction of any particular ion”; (Dineen, [0033]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Utter to include the sensor limitations as taught by Dineen. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of less-invasive medical diagnostics that incorporate re-usable components (see Dineen par. 0005).

a first wearable device; 
detecting a third device using near-field communication, and when the third device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the second wearable device and a user of the third device; and
an implantable microchip configured for detecting body fluid information by detecting chemical changes within the user and communicating the body fluid information to the second wearable device, wherein computing the recommendation scores is based on the body fluid information.
However Cherian teaches: 
a first wearable device (Cherian, [0341]), “An embedded chip 3507 could be built in such a back pack water bag”; (Cherian, [0403]-[0406]), “PEP chips embedded into various articles”; and
an implantable microchip configured for detecting body fluid information by detecting chemical changes within the user and communicating the body fluid information to the second wearable device, wherein computing the recommendation scores is based on the body fluid information (Cherian, [0312]), "The embedded chip would track the total number of step, as well as to elapsed time. Some advanced pedometer would be able to track also the temperature, humidity, altitude, and any other physical phenomena that could affect the health and wellbeing of a person or athlete. If and when the combination of all the sensed phenomena adds up to a critical point, then the embedded chip and the program would give proper notices and warnings Examiner finds the sensed phenomena adding up to reach a critical point teaches the score based on body fluid information used to make a recommendation; (Cherian, [0409]-[0410]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified devices in Utter to include the implantable microchip limitations as taught by Cherian. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of monitoring activities of individuals and providing guidance and instructions to alter the individual's activities (see Cherian par. 0004).
Utter teaches a social manager configured to receive data representing parameters relating to social interactions and proximities to others relative to a user (see par. 0102), but Utter does not explicitly teaches: 
detecting a third device using near-field communication, and when the third device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the second wearable device and a user of the third device. 
However Terry teaches: 
detecting a third device using near-field communication, and when the third device comes within a distance threshold a greater number of times than a number threshold, analyzing the information in common between the user of the second wearable device and a user of the third device (Terry, [col. 6, ln. 19-62]), “… strangers are matched according to a shared network location. By sharing a network location, we mean that the two strangers frequent the same locations at the same time…. We rely on the premise that two strangers who frequently share the same location at the same time are likely to share a similar living context, or are engaged in common social activities… Each device also broadcasts its unique ID 101 using a short range radio frequency (RF) signal 109. Thus, the "location" extends over the range a distance that the transmitted signal can be received, and no farther. When a device receives an unknown unique ID over the broadcast channel 109, that is a unique ID that is not stored in its known list 10; the unknown ID is recorded on the location list 20. The date, time, and duration of the encounter with the stranger are also stored in the memory and comprise an encounter record 21 in the location list”, Examiner considers the location list to teach the distance threshold; (Terry, [col. 8, ln. 4-15]), “This determination can be based on the frequency of the encounters, their durations, times, and any other factors known to the system. Note again, the location itself does not need to be a factor in the thresholding decision…If the threshold is reached, a message is generated 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the social interactions in Utter to include the threshold limitations as taught by Terry. The motivation for doing this would have been to improve the method of general health and wellness management techniques and devices for use with a data-capable personal worn or carried device in Utter (see par. 0002) to efficiently include the results of allowing for the introduction of individuals or other entities on the basis of a shared network location (see Terry col. 2, ln. 61-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takaoka (US 20130310082 A1) – There is provided an information processing apparatus including a positional relationship information acquirer that acquires information indicating a position relationship between a first user and a second user, a nearness determiner that determines whether or not the first user and the second user are near each other, on the basis of the information indicating the position relationship, and a contact manager that sorts, on the basis of a result of the determination, a contact list which is provided to the first user and which includes contact information for the second user.

Ickman et al. (US 20150244539 A1) – The present invention seeks to enable connections between devices and/or users that are automatically created and easily accessible via various technologies. Potential connections, that is, connections that are not yet created but may be desirable based on a variety of factors, may be automatically detected. Connections may be desirable based on user location, a location of other users that are near the user (or within a predetermined distance from the user), a time of day, a history of connections between a group of users, and the like.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624